DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP-5869182-B1, using U.S. 2017/0014950 for citation, previously cited) in view of Bruck (U.S. 2015/0343564, previously cited).

Regarding Claim 1, Okada teaches an apparatus for supporting a structure in a powder bed fusion system (abstract). Okada teaches a bed (Figure 1, Char. No. 110a; paragraph [0021]) onto which powder layers are deposited and selectively fused for form a build piece (Figure 1, Char. 
However, Okada is silent to an electrically coupled voltage source being configured to apply a static charge to the region of unfused powder. Furthermore, Okada is silent to the application of a static charge to the region of unfused powder being sufficient to support fusing the overhang portion of the build piece. 
Bruck teaches a method for electrostatically adhering powder to a surface (abstract). Bruck teaches an electronically coupled voltage source being configured to apply a static charge a the region of unfused powder (paragraphs [0011], [0014], and [0016]). Bruck teaches the application of the static charge being configured to provide a combinational force to the unfused powders (paragraphs [0011]-[0016]). Bruck teaches application of a static charge to a region of unfused powder being sufficient to support fusing an overhang portion of a build piece (paragraph [0025]; Figure 4). Bruck teaches this feature allows for powder bed fusion processing to be achievable within zero or negligible gravity environments (paragraph [0010]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with the concepts of Bruck with the motivation of enabling powder bed fusion processing within zero or negligible gravity environments. 
Regarding Claim 2, Okada teaches removing the region of unfused powder after a designated number of powder layers are selectively fused (paragraphs [0029], and [0061]). Okada is silent to and electrically coupled voltage source being configured to apply a static charge to the 
However, the examiner points out that if one uses the concepts of Bruck with the invention of Okada, one would appreciate that process and structure of Okada as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that once a designated number of powder layers are selectively fused, a voltage source being configured to remove a static charge would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 7, Okada does not teach the application of static charge and therefore does not teach that application of a static charge to a region of unfused powder mitigates a deviation of a shape of the build piece from a desired shape. 
Bruck teaches “The electrostatic adherence of the powder to the surfaces of the substrate effectively eliminates the effect of gravity on the powder” (paragraph [0010]); and “The particles must be configured such that they hold an electrostatic charge that is sufficiently strong and lasts long enough to permit the subsequent energy beam processing” (paragraph [0011]). As such, it appears that Bruck teaches that mitigating shape deviation of a shape of a build piece from a desired shape is the primary intent of the application of charge as Bruck teaches this concept allows for the manufacture of a build piece in zero or negligible gravity environments where shape deviation would naturally occur without the charge. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with the concepts of Bruck with the motivation of enabling powder bed fusion processing within zero or negligible gravity environments. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP-5869182-B1, using U.S. 2017/0014950 for citation, previously cited) in view of Bruck (U.S. 2015/0343564, previously cited) as applied to claim 1 above, and further in view of Calignano (Calignano, F. “Design Optimization of Supports for Overhanging Structures in Aluminum and Titanium Alloys by Selective Laser Melting.” Materials & Design, vol. 64, 2014, pp. 203–213, previously cited). 

Regarding Claim 3, Okada does not teach modifying the orientation of a powder bed to reduce a volume of unfused powder material in the region intended to support an overhang during build piece formation. Likewise, while Bruck teaches that modifying the orientation of the powder bed into any desired orientation upon an X, Y, and Z, axis (paragraph [0024]), Bruck does not teach this ability with the intention of reducing a volume of unfused powder material in a region intended to support an overhang during a build piece formation. 
Calignano teaches a study into the design optimization of supports for overhanging structures produced by additive manufacturing (abstract). With respect to the instant limitations, Calignano teaches the following: “Minimizing the amount of supported surfaces can improve the process efficiency. Consequently, the geometrical design and optimization of the support structures are necessary to improve the sustainability and efficiency of metallic parts  produced by SLM” (page 203, column 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the orientation of a powder bed to reduce a volume of unfused powder material in the region intended to support an overhang during build piece formation, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to optimize  the orientation of the powder bed by the reasoned expectation of improving process sustainability and efficiency as taught by Calignano. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2 under 35 U.S.C. 103 over Okada (JP-5869182-B1, using U.S. 2017/0014950 for citation) in view of Bruck (U.S. 2015/0343564) have been fully considered but are not persuasive. 
Applicant argues that Bruck does not teach a charged powder supports fusing the overhang portion of a build piece, but instead teaches a process similar to powder coating; a powder is electrostatically charged to allow the powder to attach to a grounded substrate. The powder is then fused to the substrate, the slag created during fusion of the powder is removed, and the process is repeated. 
The examiner is not persuaded by this argument and respectfully points out the following. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Okada teaches an apparatus for supporting a structure in a powder bed fusion system (abstract), Okada teaches a region of unfused powder being under an overhang portion of a build piece (paragraph [0098]), Okada teaches this region being sufficient to support the overhand during build piece formation (paragraphs [0021]-[0022]). Thus, the examiner points out that it would have been obvious to look to the teachings of Bruck with respect to using electrostatically charged, unfused powder within an additive manufacturing process as this combination of references suggest to those of ordinary skill that by utilizing electrostatic forces for support structures would allow for fusion processing to be performed within low or zero gravity environments. 
Furthermore, the examiner points out that Bruck teaches 
“The electrostatic adherence of the powder to the surfaces of the substrate effectively eliminates the effect of gravity on the powder. As a result, processing is not limited to horizontal surfaces, but instead can occur on surfaces at virtually any orientation” (paragraph [0009]). 
“Consequently, the particle’s configuration must be such that it exerts sufficient adhearing force for a given amount of electrostatic charge. Increasing the amount of electrostatic charge above a design-charge for a particle would increase the adhering force.” (paragraph [0012]). 
“The electrostatic charge may be adjusted as many times as necessary, including multiple times during a single application of powder 10 to the substrate 12, and for each of multiple applications of powder 10. The charge may be increased to accommodate local surface orientations during a single application of powder 10 to the substrate 12 when, for example, the substrate 12 includes surfaces at different orientations onto which the alloy 18 is to be melted. Likewise, the amount of electrostatic charge may be set for each application of powder 10 to the substrate 12 based on, for example, the maximum amount of electrostatic charge needed for the most difficult surface on which powder 10 is to be processed (melted). For example, if alloy 18 is to be processed on an overhead surface 38, then the amount of electrostatic charge may be set for that application of powder 10 to accommodate the need to adhere powder 10 to the overhead surface. If, during another application of powder 10, there are only generally horizontal surfaces, then the amount of electrostatic charge for that application may be lowered when compared to the amount of electrostatic charge needed when the overhead surface 38 is processed.” (paragraph [0015]). 

Thus, it would appear that while Bruck does not explicitly recite the application of static charge being sufficient to support fusing an overhang portion of the build piece, Bruck nonetheless contemplates a minimum required amount of electrostatic charge sufficient to keep unfused powder in place regardless of orientation or placement. Again, the examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Bruck suggests that electrostatic energy is an excellent method for holding unfused powder in place. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735